Broyles, C. J.
1. Where an act creating a city court at any other place than Atlanta or Savannah does not provide for a jury of twelve in all eases, or for such a jury upon demand by either party to a case, whether civil or criminal, the court is not a constitutional city court, and has no power to grant new trials, and a writ of error does not lie from it to the Court of Appeals. Monford v. State, 114 Ga. 528 (40 S. E. 798); Welborne v. State, 114 Ga. 793 (40 S. E. 857); Ash v. Peoples Bank of Oliver, 149 Ga. 713 (101 S. E. 912).
2. It is provided in the act creating the city court of Claxton (Ga. L. 1919, sec. 14, p. 451) that either party in a civil case, or the defendant in a criminal case, can on demand have a trial by a jury of twelve. Under the provisions of the act the State, in a criminal ease, cannot on demand have a jury of twelve. It follows from the ruling in the preceding paragraph that the city court of Claxton is not a constitutional city court, and has no power to grant new trials, and a writ of error does not lie from it to the Court of Appeals.

Writ of error dismissed.


Luke and Bloodworth, JJ., concur.